Citation Nr: 0417198	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  98-03 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
as due to an undiagnosed illness.

2.  Entitlement to service connection for a respiratory 
disorder, as due to an undiagnosed illness.

3.  Entitlement to service connection for dysthymic disorder, 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran had a period of active duty training from April 
1980 to July 1980 and had active service from November 1990 
to June 1991, including service in the Persian Gulf War 
(PGW), in the Southwest Asia theater of operations.    

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 decision by the RO in 
Pittsburgh, Pennsylvania, which in pertinent part, denied 
service connection for diarrhea as due to an undiagnosed 
illness, a respiratory disorder as due to an undiagnosed 
illness and for dysthymic disorder, claimed as post-traumatic 
stress disorder, as due to an undiagnosed illness. 

The issue of entitlement to service connection for dysthymic 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a stomach disorder and a respiratory disorder, and the VA 
has made reasonable efforts to develop such evidence.

2.  The veteran had active duty service in Southwest Asia 
during the Persian Gulf War.

3.  Irritable bowel syndrome is the result of incidents 
associated with service in Southwest Asia.

4.  A respiratory disorder is not a disorder of service 
origin or attributable to any incident therein.



CONCLUSION OF LAW

1.  Irritable bowel syndrome was incurred as a result of 
service in Southwest Asia.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003). 

2.  A respiratory disorder is not due to an undiagnosed 
disorder.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  
Finally, the Court held that VCAA included a fourth element 
of the requisite notice, requiring that VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" (emphasis 
in original).  However an opinion of the VA General Counsel 
has held that this statement by the Court is dicta, and 
hence, is not binding on Board decisions.  (VAOPGCPREC   1-
2004, (February 2004)).

In this case, the rating action of September 1997 was issued 
before the enactment of VCAA.  Thus, in order to satisfy the 
holding in Pelegrini, the Board would have to dismiss as void 
ab initio, the rating decision of the RO which was 
promulgated prior to providing the veteran full VCAA notice.  
The result of this action would require that the entire 
rating process be reinitiated, with the claimant being 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action, the filing by the 
claimant of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the claimant.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
December 1997 Statement of the Case and March 1999, January 
2002 and February 2004 Supplemental Statements of the Case, 
and October 1995, September 1996 and December 2003 
correspondence from the RO, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in October 1995, September 1996 and December 2003, in 
which the veteran was advised of the type of evidence 
necessary to substantiate his claims.  In those letters, the 
veteran was also advised of his and VA's responsibilities 
under the VCAA, including what evidence should be provided by 
the veteran and what evidence should be provided by VA.  

Factual Background

The veteran served on active duty training from April 1980 to 
July 1980 and had a period of active service from November 
1990 to June 1991, including service in the Persian Gulf War 
(PGW) in the Southwest Asia theater of operations.    

Service medical records for the period of active duty 
training are silent for evidence of the claimed disorders.  
Service medical records for the veteran's period of active 
duty show that in a separation examination report, dated 
April 1991, the veteran's nose and sinuses were listed as 
normal.  His abdomen was found to be abnormal.  The examiner 
noted that the veteran's liver was palpable and below the 
costal margin on deep inspection.  May 1991 laboratory 
studies revealed elevated ALKP and GGT tests.  Repeat testing 
was recommended.  Remaining service medical records are 
negative for treatment of a stomach disorder or respiratory 
disorder.  

During a Persian Gulf War screening examination, dated 
January 1994, the veteran complained of decreased breathing 
on exertion, occasional wheezing and occasional diarrhea.  It 
was noted on the examination that he smoked one pack of 
cigarettes a day.  No diagnoses were noted.  An X-ray study 
of the chest, completed in conjunction with the PGW 
examination, revealed a normal chest.  Also completed in 
conjunction with the PGW examination, was a pulmonary 
function test.  The results revealed normal spirometry and 
evidence of recent smoking.  Concerning the gastrointestinal 
system, the veteran complained of occasional bloody stools, 
some occasional burning sensation below the ribs, regular 
habits with occasional diarrhea.  On objective examination, 
the abdominal wall was soft, the liver was normal, bowels 
sounds were sluggish.  

In June 1994, the veteran was treated at the VA medical 
center (VAMC) for complaints of nasal congestion.  The 
pertinent diagnosis was nasal infection.
 
In August 1994, the veteran was treated at the emergency room 
of the VAMC for complaints of stomach pains.  No diarrhea was 
noted.  In September 1994, the veteran again presented at the 
emergency room of the VAMC for stomach pains.  The diagnoses 
were gastritis and duodenitis.  An upper GI was performed and 
it showed duodenitis without any ulcer.  

In July 1995, the RO received both a formal and an informal 
claim from the veteran, whereby the veteran specifically 
requested compensation for gulf war syndrome.  He indicated 
that he served in Southwest Asia from January 1991 to May 
1991 and his military occupational specialty was "contact 
truck support."  Since returning to the United States he 
noticed respiratory problems and continued to use over the 
counter medication to alleviate the problems.   

During an October 1995 VA examination, the veteran presented 
with various complaints, including, a clogged head, 
substantial impairment of recent recall, sleep dysfunction, 
and occasional bouts of diarrhea.  The examiner opined that 
the veteran suffered from multiple symptoms affecting several 
systems that could not be grouped to any particular 
diagnosis.  He further reflected that the veteran claimed 
that he suffered from Gulf War syndrome, however, the 
examiner was not sure whether that disease existed. 

A close friend of the veteran's sent a statement dated 
September 1996 to the RO.  The friend indicated that he had 
known the veteran for 25 years and the veteran had always 
been a quick minded, agile and fit person.  They worked side 
by side in Virginia until the veteran was sent to the Persian 
Gulf.  When the veteran returned from the Persian Gulf, his 
friend noticed a change in him.  Specifically, the veteran 
was always complaining of health problems, including 
headaches, body and bone aches, and memory problems.  The 
friend concluded that there had been a significant change in 
the veteran since his experience in the war.

During a June 1997 VA examination, the veteran presented with 
complaints of intermittent diarrhea, breathing difficulties 
including coughing, sleep dysfunction, memory impairment and 
feelings of constant tiredness.  After the examination, the 
examiner opined that he could not diagnosis what was wrong 
with the veteran.  At most, he could describe the veteran's 
subjective symptoms and conclude that they may be related to 
a previous diagnosis of dysthymic disorder.      

In a July 1999 report of medical examination, performed for 
soldiers over the age of 40, the veteran's nose, sinuses and 
abdomen were all listed as normal.  The examiner noted a 
history of Gulf War syndrome.  In a report of medical 
history, also completed in July 1999, the veteran reported a 
history of sinusitis, shortness of breath, pain or pressure 
in chest, chronic cough and use of tobacco.  Clinical 
evaluation was normal. 

In November 2000, the Board remanded the claim in order to 
obtain additional information and afford the veteran a 
current VA examination. 

In July 2001, the veteran presented for a VA examination and 
reported pertinent symptoms of nausea and diarrhea once a 
week.  No history of abdominal pain was noted.  The diagnoses 
were possible bronchitis and chronic fatigue syndrome.

In August 2001, the veteran completed a pulmonary function 
test.  Upon testing, it was found that the spirometry values 
were normal.  The examination noted that the veteran was a 
smoker and the diagnosis ruled out chronic obstructive 
pulmonary disease.  Also in August 2001, an X-ray study of 
the veteran's chest was performed.  The study revealed a 
normal chest X-ray and noted that the veteran's lung fields 
were clear and well expanded.  Additionally, in August 2001, 
the veteran underwent a colon barium enema, which was within 
normal limits.  

In July 2003, the Board again remanded this case in order to 
obtain additional evidence and afford the veteran a current 
VA examination.  

In December 2003 the veteran underwent a VA examination to 
evaluate his respiratory disorder.  The veteran reported that 
he awoke daily with a "clogged head" and as the day 
progressed he experienced increased nasal discharge.  He 
related a history of experiencing respiratory symptoms for a 
number of years but felt the symptoms increased after 
returning from the Persian Gulf.  He also reported difficulty 
breathing through his nose, pressure in his head and 
occasional ringing in his ears.  Noted during the examination 
was a history of a motor vehicle accident which occurred in 
early 1980 and from which the veteran sustained a nasal 
fracture.  The diagnoses were left nasal polyp probably left 
nasal antral polyp and deviated nasal septum.  The examiner 
opined that the deviated septum most likely related to the 
veteran's motor vehicle accident in 1980 and was not related 
to his period of active service.  With regard to the nasal 
antral polyp, the examiner opined that it was difficult to 
determine when exactly it developed but it was possible that 
it had been progressively developing and increased following 
active duty in the Persian Gulf.  The examiner also noted the 
fact that previous medical records were silent for any nasal 
polyps.  A computed tomography (CT) scan of the veteran's 
sinuses was performed in December 2003 and revealed findings 
compatible with mucosal thickening/pansinusitis of all the 
sinuses except for possible sparing of the right frontal 
sinus, involvement of both ostiomeatal complexes and 
deviation of the nasal septum.  Also completed in December 
2003 was spirometry testing which was within normal limits.  
A December 2003 X-ray study of the chest revealed mild 
changes of chronic lung disease and emphysema.  

During a subsequent December 2003 VA examination, the veteran 
again reported complaints of a "clogged head" and nasal 
infections.  It was noted that he began smoking at the age of 
ten and smoked approximately one half to one pack of 
cigarettes daily.  He also reported occasional diarrhea, 
constipation, gas pains and cramps.  His pertinent diagnoses 
included irritable bowel syndrome with predominantly 
diarrhea, chronic recurrent sinusitis, deviated nasal septum 
and nasal polyp.  The examiner opined that it was not likely 
that his diarrheal illness was related or directly caused by 
service in the Persian Gulf.  

A small bowel series performed in January 2004 reflected a 
normal small bowel.  An upper GI, also performed in January 
2004, reflected a normal gastrointestinal series.  

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).
 
Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Compensation for certain disabilities due to undiagnosed 
illnesses.
	(a)(1) Except as provided in paragraph (c) of this 
section, VA will pay compensation in accordance with chapter 
11 of title 38, United States Code, to a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, provided that such disability: (i) 
Became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (ii) By history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  
	(2)(i) For purposes of this section, a qualifying 
chronic disability means a chronic disability resulting from 
any of the following (or any combination of the following):
	(A) An undiagnosed illness;
	(B) The following medically unexplained chronic 
multisymptom illnesses that are defined by a cluster of 
signs or symptoms:  
		(1) Chronic fatigue syndrome;
		(2) Fibromyalgia;
		(3) Irritable bowel syndrome; or
(4) Any other illness that the Secretary 
determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or 
	(C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.  
	(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities. Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not 
be considered medically unexplained.
	(3) For purposes of this section, "objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.
	(4) For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.
	(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar.
	(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

	(b) For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to:
	(1) Fatigue
	(2) Signs or symptoms involving skin
	(3) Headache
	(4) Muscle pain
	(5) Joint pain
	(6) Neurologic signs or symptoms
	(7) Neuropsychological signs or symptoms
	(8) Signs or symptoms involving the respiratory system 
(upper or lower)
	(9) Sleep disturbances
	(10) Gastrointestinal signs or symptoms
	(11) Cardiovascular signs or symptoms
	(12) Abnormal weight loss
	(13) Menstrual disorders.

	(c) Compensation shall not be paid under this section: 
	(1) If there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or 
	(2) If there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or
	(3) If there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317 (2003)

Analysis

Service medical records are negative for findings, treatment, 
or diagnosis of a stomach disorder or respiratory disorder.  

Stomach Disorder

The veteran has been diagnosed with irritable bowel syndrome.  
While the VA examiner in 2003 found that it was not as likely 
as not due to service in Southwest Asia, no basis for this 
conclusion was given.  38 C.F.R. § 3.317 will preclude 
service connection and compensation for irritable bowel 
syndrome only when there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or with evidence that 
an undiagnosed illness was caused by a supervening condition 
or event that occurred between his last duty in Southwest 
Asia and the present time.  In this case, there is no such 
evidence.  Therefore, with the resolution of doubt in the 
veteran's favor, service connection for a stomach disorder, 
diagnosed as irritable bowel syndrome is awarded.

Respiratory Disorder

There is no evidence of a respiratory disorder dated within 
the first post-service year.  Post-service medical records 
are negative for a respiratory disorder until a January 1994 
Persian Gulf War screening examination whereby the veteran 
complained of difficulty breathing. 

A respiratory disorder associated with an undiagnosed illness 
has not been found on VA examinations.  Significantly, there 
is little medical evidence indicating treatment for 
respiratory problems or indications that the veteran has 
sought treatment for a respiratory disorder following his 
discharge from active service except for the various RO 
scheduled VA compensation and pension examinations.  

The Board finds that there is no objective evidence of a 
respiratory disorder as a manifestation of undiagnosed 
illness.  He is noted to have a deviated nasal septum, and 
mild changes of chronic obstructive pulmonary 
disease/emphysema, also diagnosed disabilities, for which 
etiology can be established.  Without objective indications 
of chronic disability due to a undiagnosed respiratory 
disorder, there is no basis for a claim as a Persian Gulf 
undiagnosed illness.

The veteran has asserted that he incurred a  respiratory 
disorder as a result of his service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for an undiagnosed illness 
manifested by a respiratory disorder.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

1.  Entitlement to service connection for irritable bowel 
syndrome is granted.

2.  Entitlement to service connection for a respiratory 
disorder, as due to an undiagnosed illness is denied.


REMAND

During a December 2003 VA mental disorders examination, the 
veteran reported that in early December 2003, he attempted to 
commit suicide and was hospitalized at the Dubois Medical 
Center Inpatient Psychiatric Unit.  He also reported follow 
up appointments in December 2003 and February 2004 with a 
therapist and psychiatrist in Clearfield, Pennsylvania.  The 
RO should contact the Dubois Medical Center Inpatient 
Psychiatric Unit as well as the veteran's therapist and 
psychiatrist in Clearfield, Pennsylvania, and obtain all 
treatment records dated December 2003 to the present.
 
The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
VA or private who have treated him for a 
psychiatric disorder since December 
2003.  After the releases are signed, 
the RO should obtain and associate with 
the claims folder all of the veteran's 
treatment records, including records 
from Dubois Medical Center Inpatient 
Psychiatric Unit, dated December 2003 to 
the present and all follow up treatment 
reports from the veteran's therapist and 
psychiatrist located in Clearfield, 
Pennsylvania, dated December 2003 to the 
present.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records.

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




